600 S.E.2d 862 (2004)
David NAVE
v.
Jason NAVE.
No. 294A04.
Supreme Court of North Carolina.
July 20, 2004.
John R. Sutton, April Sutton, Candler, for Jason David Nave.
The following order has been entered on the motion filed on the 16th day of July 2004 by Plaintiffs for Extension of Time to File Brief:
"Motion Allowed. Plaintiffs (David and Deborah Nave) shall have up to and Including the 18th day of August 2004 to file and serve his/her brief with this Court. By order of the Court in conference this the 20th day of July 2004."